                  United States District Court
                                      WESTERN DISTRICT OF MISSOURI
                                           WESTERN DIVISION
UNITED STATES OF AMERICA                                                  COUNT ONE: Possession with Intent to
                                                                          Distribute Methamphetamine
         V.                                                               21 U.S.C. § 841(a)(l) and (b)(l)(B)
                                                                          NLT 5years imprisonment
BRIAN PONT ALI ON                                                         NMT 40 years imprisonment
[DOB: 01/11/2001],                                                        NMT $5,000,000 fine
                                                                          NLT 4 years' supervised release
                                                                          Class B felony

                                                                          $100 Mandatory Special Assessment Each Count

                                                                          CRIMINAL COMPLAINT
                                                                          Case Number: 20-MJ-00107-JTM

         I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief:
                                                           COUNT ONE
         On or about August 26, 2020, in the Western District of Missouri, the defendant, BRIAN PONTALION,
did knowingly and intentionally possess with the intent to distribute 50 grams or more of a mixture or substance
containing a detectable amount of methamphetamine, contrary to the provisions of Title 21, United States Code,
Section 841(a)(l) and (b)(l)(B).
         I further state that I am Detective Philip Sipple of the Kansas City, Missouri Police Department and that
this complaint is based on the following facts:
         (See attached Affidavit)
Continued on the attached sheet and made a part hereof:                 181   Yes     D   No.

                                                                        Dir���
                                                                         PhilipSippletect1ve
                                                                                      ,.
                                                                         Kansas City, Missouri Police Department

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone or other reliable electronic
                 27th
means on this � day of August 2020

       August 27, 2020                                         at        Kansas City, Missouri
Date                                                                     City and State
Judge John T. Maughmer, United States Magistrate Judge
Name and Title of Judicial Officer                   Signature of Judicial Officer
                      Case 4:20-mj-00107-JTM Document 1 Filed 08/27/20 Page 1 of 1
